Name: Commission Regulation (EEC) No 3029/84 of 29 October 1984 on the disposal of reduced-price butter for direct consumption in Greece and Italy
 Type: Regulation
 Subject Matter: Europe;  marketing
 Date Published: nan

 No L 287/ 16 Official Journal of the European Communities 31 . 10 . 84 COMMISSION REGULATION (EEC) No 3029/84 of 29 October 1984 on the disposal of reduced-price butter for direct consumption in Greece and Italy Article 2 1 . The packs of butter specified in Article 5 (2) of Regulation (EEC) No 2956/84 must bear on the upper surface, in letters at least 5 mm high, the following inscriptions :  Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ Ã »Ã ·Ã Ã · EOK' Ã ®/Ã ºÃ ±Ã ¹ 'Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã §Ã Ã ¹Ã Ã Ã ¿Ã ­ Ã ³Ã ­Ã ½Ã ½Ã Ã ½',  'Vendita speciale CEE et/ou 'Burro di Natale'. 2. Packages containing butter put up in small packs as laid down in Article 6 (2) of Regulation (EEC) No 2956/84 shall bear, in letters at least 2 cm high, one of the following inscriptions : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 6 (7), 12 (3) and 28 thereof, Whereas the Commission has adopted, in connection with the Christmas and New Year holidays, Regulation (EEC) No 2956/84 (3) on the disposal, at a reduced price, of butter from public or private storage intended for direct consumption in the Community ; Whereas, in order to allow consumers in Greece and Italy, where there is little or no butter stored under public or private contract, to obtain reduced-price butter on similar terms, Council Regulation (EEC) No 2957/84 of 22 October 1984 on the granting of aid for the consumption of butter in Greece and Italy (4), provides for the granting of a subsidy for butter intended for direct consumption in those two coun ­ tries ; whereas detailed implementing rules should therefore be adopted in respect of Regulation (EEC) No 2957/84 ; Whereas the measures provided for in this Regulation are in accordance with die opinion of the Management Committee for Milk and Milk Products,  'BÃ ¿Ã Ã Ã Ã Ã ¿ Ã Ã µ Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã ¹Ã ¼Ã ® (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3029/84)',  Burro a prezzo ridotto (regolamento (CEE) n ° 3029/84)'. HAS ADOPTED THIS REGULATION : Article 3 1 . The butter referred to in Article 1 shall qualify for a subsidy of 160 ECU per 100 kilograms . The holders of the butter shall , before 1 February 1985, submit the aid applications to their intervention agency, specifying the origin of the butter, the quan ­ tity, the date of packing and the packing station where the butter is to be put up in small packets . The Member States concerned may, however, specify that aid applications be submitted within a shorter period. 2. The intervention agency concerned shall as soon as possible authorize or refuse, where appropriate in part, entitlement to the subsidy, which shall be granted after the butter concerned has been packaged and put up for sale for direct consumption . Packaging in small packets shall, within not more than 45 days following the authorization referred to in the preceding subparagraph, take place in the Member State where the butter will be released for direct consumption, in an establishment approved for that purpose by the Member State in question and under conditions specified by it. Article I Greece and Italy shall , up to the quantities specified in the Annex hereto, grant a subsidy for butter which is not the subject of the intervention measures laid down in Article 6 ( 1 ) and (2) of Regulation (EEC) No 804/68 . (') OJ No L 148 , 28 . 6 . 1968, p. 13 . O OJ No L 150, 6. 6 . 1984, p. 6 . (3) OJ No L 279, 23. 10 . 1984, p. 4. h OJ No L 280, 24. 10 . 1984, p. 1 . 31 . 10 . 84 Official Journal of the European Communities No L 287/17 3 . The provisions of Articles 4, 5 ( 1 ) and (2), 7, 8 , 9 and 10 of Regulation (EEC) No 2956/84 shall apply to the allocation, to the parties concerned, of the quantity of butter specified in the Annex to this Regulation, its putting up in small packs, its marketing and the payment of the subsidy. The butter may, however, be blended prior to marketing. 4. The provisions of Regulation (EEC) No 1687/76 shall apply to the butter referred to in Article 1 with effect from the date when such butter is put up in small packs. Article 4 Greece and Italy shall inform the Commission on the Tuesday , of each week of the quantities of butter from the market, specifying the quantities accepted and those rejected. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX Greece : Italy : 2 500 tonnes 27 700 tonnes